Detailed action
Summary
1. The office action is in response to the RCE application filed on 3/26/2021.
2. Claims 1-20 are shown previously as allowable mailed the office action on 1/15/2021.
3. Claims 1-20 are pending and has been examined.
4. The drawing filed on 3/26/2021 is accepted and entered.
Notice of Pre-AIA  or AIA  Status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on2/26/2021 has been entered.
Allowable Subject Matter
7. 	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a controller, for first regulating the output voltage of the photovoltaic converter in a direction towards a reference voltage based on the third sampling value by regulating the input voltage by first voltage change of a first predetermined level; wherein: the controller is further adapted for monitoring a trend of the input voltage and power provided by the solar panel based on the first sampling values and the 

Dependent claims 2-6 and 13-17 are allowable by virtue of their dependency.

Regarding claim 7. The prior art fails to teach “… monitoring a trend of the input voltage and power of the solar panel based on the first sampling values and the second sampling values for the previous sampling time points and the current sampling time point, in case that the trend remains unchanged, first regulating the output voltage of the photovoltaic converter based on the third sampling value in a direction towards a reference voltage by first regulating the input voltage by first voltage change of a first predetermined level, otherwise suspending the first regulation.”

Dependent claims 8-12 and 18-20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140327313 ARDITI et al. disclose system and method for low cost, high efficiency solar power feed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFEWORK S DEMISSE/Examiner, Art Unit 2838        

  /ADOLF D BERHANE/  Primary Examiner, Art Unit 2838